Citation Nr: 1120243	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include cardiomyopathy with congestive heart failure (also claimed as cardiac problems), to include as secondary to the service-connected asthma (also diagnosed as asthmatic bronchitis, chronic obstructive pulmonary disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This case comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision rendered by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is further VA duty to assist the Veteran in developing evidence pertinent to the Veteran's claim for service connection for cardiomyopathy with congestive heart failure (also claimed as cardiac problems) to include as secondary to the Veteran's service-connected asthma (also diagnosed as asthmatic bronchitis, chronic obstructive pulmonary disease).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2) (2010).  VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

Although the Veteran's claims file contains an August 2004 Notice of Decision Letter notifying the Veteran he was granted SSA disability benefits as well as an October 2004 letter indicating the Veteran is to be paid Supplemental Security Income benefits in the amount of $4,808.00, the Veterans claims file does not contain any further documentation from the SSA pertaining to the Veteran's claim for SSA disability benefits.  Accordingly, the RO is instructed to obtain from the SSA all documents pertaining to the Veteran's claim for SSA disability benefits.

In August 2006, a VA examiner reviewed a portion of the Veteran's claims file and concluded that the Veteran's current cardiac problems were not caused by his service-connected asthma.  In the "Rationale" section of the VA examination report, the VA examiner made the following notation:  "There are two independent conditions and there is no pathophysiological relationship between them.  In addition, as it is currently stated in the discharge diagnosis from the Pitt County Medical Center, the veteran's current cardiac problems were more likely than not caused by his history of alcohol abuse."

In his September 2007 VA Form 9, the Veteran maintained that his service-connected asthma condition has contributed/aggravated his cardiomyopathy with congestive heart failure condition insofar as his asthma condition has affected his lungs, which in turn, has affected/strained his heart.

Federal law states that any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

After reviewing the rationale in the August 2006 VA examination report and in light of 38 C.F.R. § 3.310(b), the Board concludes that the August 2006 VA examiner failed to address whether the Veteran's service-connected asthma condition aggravated his cardiomyopathy with congestive heart failure condition.  As such, and once all of the foregoing SSA disability documentation is compiled and included in the Veteran's claims file, a complete and thorough evaluation of the Veteran's entire claims should be conducted by the August 2006 VA examiner and it is recommended that he provide a medical opinion addressing whether the Veteran's service-connected asthma disability aggravated his cardiomyopathy with congestive heart failure condition.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) should request all records from the Social Security Administration related to the grant of Social Security Disability benefits to the Veteran.

2. Once the above action has been completed, to extent possible, the AOJ should then forward the Veteran's claims file to the VA physician who conducted and prepared the August 2006 VA examination report, asking that he provide a medical opinion addressing whether the Veteran's service-connected asthma aggravated his cardiomyopathy with congestive heart failure condition.  The entire claims file, which should include a copy of this REMAND, must be made available to and reviewed by the physician in connection with formulating the opinion.

Based on a review of the information and records contained the claims folder, the physician is asked to address the following questions: (i) is it at least as likely as not (50 percent probability or greater) the Veteran's service-connected asthma is the cause of any currently diagnosed heart disease, to include cardiomyopathy with including congestive heart failure; or, (ii) is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected asthma caused a worsening of any currently diagnosed heart disease, to include cardiomyopathy with congestive heart failure, beyond the natural progress of the heart disease?

Please note that the term "as likely as not" does not mean with the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a casual relationship.  Please answer the questions posed with the use of "as likely", "more likely", or "less likely" language.

A complete rationale for the opinions expressed should be included in the examination report, to include a discussion of the facts and the medical evidence in the record upon which the examiner bases the opinions.

3. After the following development has been completed, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


